Filed 8/8/13 P. v. DeWitt CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----



THE PEOPLE,                                                                            C072595

                   Plaintiff and Respondent,                               (Super. Ct. No. 11F06533)

         v.

DARRELL ALVIN DEWITT,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende)
and People v. Kelly (2006) 40 Cal.4th 106, 110 (Kelly). Having reviewed the record as
required by Wende, we note two errors in the abstract of judgment, which we will order
corrected. The judgment is affirmed.

         We provide the following brief description of the facts and procedural history of
the case. (Kelly, supra, 40 Cal.4th at p. 124.)




                                                             1
         Nineteen-year-old defendant Darrell Alvin DeWitt lived in an Elk Grove
apartment with his father, Darrell Andre DeWitt (Darrell) and his 18-year-old brother
Andre DeWitt (Andre). Darrell, who suffered from congestive heart failure, spent much
of the time in his bedroom. Darrell and defendant constantly argued because Darrell
wanted defendant to get a job and help around the apartment. Defendant once told his
uncle he hated Darrell and wanted to kill him.

         On the morning of September 19, 2011, defendant and Darrell got into an
argument that culminated in Darrell asking defendant to move out for a week. At around
noon, defendant gave Andre $40 and told him to walk to a nearby Metro PCS store to
make a payment on their shared cell phone account.

         After Andre left, defendant carried a double-headed battle axe from his room to
Darrell’s room and hit Darrell on the top of the head. Defendant continued the attack,
striking Darrell several times on the head, neck and body with the battle axe. When he
was done, defendant wrapped up the bloody axe, closed the door, and left the room.

         At 12:30 p.m., defendant ran into his friend Chase Hunt about a quarter of a mile
from the apartment. Defendant, who was jumping and skipping around, told Hunt he was
happy. Defendant later returned to the apartment with Hunt, and by mid-evening,
defendant, Andre, Hunt, and two other friends sat around the apartment drinking vodka.
Defendant ended the party when the two other friends did not share their orange juice
mixer.

         When Andre woke up the following morning, defendant suggested they walk to
Denny’s for breakfast. When they returned from breakfast, they shared some alcohol
with Hunt and two other young men. After playing video games for several hours, Andre
realized he had not seen Darrell since the previous day. He asked defendant what
happened, and defendant said he had killed him.



                                              2
       Andre was in shock and disbelief. He opened the door to Darrell’s room, where
he found blood on the wall and Darrell’s body draped with covers in the corner with his
feet sticking out from a comforter that covered most of his body. Andre left the
apartment on foot, saying he was going to a friend’s house. Defendant followed close
behind him saying, “Don’t tell anybody.” Andre immediately called 911.

       Darrell died of chop wounds to the head and chest. A double-headed battle axe
wrapped in a bathrobe was found stuffed in a dresser drawer in defendant’s bedroom.

       Defendant waived a jury trial. Following the four-day court trial, defendant was
convicted of first degree murder with a dangerous weapon enhancement. (Pen. Code,
§ 187, subd. (a), former § 12022, subd. (b)(1).) The trial court sentenced defendant to 25
years to life plus one year, imposed various fines and fees, and awarded 421 days of
presentence custody credit. (Pen. Code, § 2933.)

       Defendant appeals.

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

       We note two errors in the abstract of judgment: (1) The abstract indicates
defendant was convicted by a jury; this is incorrect. As noted, defendant waived a jury
trial and was convicted following a court trial. (2) The year the crime was committed is




                                              3
shown as “2012”—this should be “2011.” We will order the abstract of judgment
corrected at item 1 in these respects.

                                         DISPOSITION

       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment in accordance with this opinion and forward a certified copy of the
corrected abstract to the Department of Corrections and Rehabilitation.




                                                       BUTZ                  , Acting P. J.



We concur:



             MAURO                  , J.



             MURRAY                 , J.




                                              4